Citation Nr: 0507989	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right elbow disorder.  



WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 until he was discharged in September 1968 for unfitness 
for duty.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Winston-Salem Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003, the veteran testified 
at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  In April 2004, the 
Board remanded the case to provide the appellant notice of 
the Veterans Claims Assistance Act of 2000 (VCAA) and to 
afford the RO the opportunity to initially review additional 
evidence that was submitted without waiver of such review.  
In correspondence dated in February 2005, the North Carolina 
Division of Veterans Affairs revoked its power of attorney on 
the veteran's pending appeal.

The matter of entitlement to service connection for a right 
elbow disorder based on de novo review is being remanded to 
the RO via the Appeals Management Center in Washington D.C.  
VA will notify the veteran if any action on his part is 
required.  


FINDINGS OF FACT

1.	 An unappealed June 1982 rating decision declined to 
reopen a claim of service connection for a right elbow 
disorder (previously denied on the basis that it was not 
shown that a right elbow disorder, which pre-existed service, 
was aggravated therein). 

2.  Evidence added to the record since the June 1982 decision 
bears directly and substantially on whether a right elbow 
disorder was aggravated in service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 



CONCLUSION OF LAW

Evidence received since the June 1982 rating decision 
declining to reopen a claim of service connection for a right 
elbow disorder is new and material, and the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the decision denying his 
claim.  In the November 2001 decision, in an August 2002 
statement of the case (SOC), and in an October 2002 and 
December 2004 supplemental SOCs, he was notified of the 
evidence necessary to reopen the claim, and of what was of 
record.  By correspondence in April 2004 he was notified of 
the provisions of VCAA and how it applied to his claims.  
Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal because the claim was filed 
prior to the enactment of VCAA.  Pursuant to an April 2004 
Board remand, the veteran was provided VCAA notice prior to 
the certification of the case to the Board and he has had 
ample opportunity to respond/supplement the record.  While 
the April 2004 VCAA letter did not advise the veteran 
verbatim to submit everything he had pertinent to the claim, 
it advised him that new and material evidence was required to 
reopen the claim, what type of evidence would be new and 
material, and that he should submit (or identify for VA to 
obtain) such evidence.  In essence, this was equivalent to 
advising him to submit everything he had pertinent to the 
claim.  Everything received to date has been considered.  At 
any rate, given the disposition below, the appellant is not 
prejudiced by the Board's proceeding with review of the 
appeal at this point.  See Conway v. Principi,  6 Vet. App. 
226 (1994).  

II.	Factual Background

Evidence of Record in June 1982

Service medical records (SMR's) include an April 1968 
induction examination that showed that the veteran's right 
elbow had valgus deformity, not considered disabling.  In 
July 1968, he complained of swelling of the right arm with 
limited motion and reference was made to an inability to 
extend the left [presumably right] arm at the elbow.  It was 
noted that he had an apparent dislocation of one day's 
duration.  In July 1968, he was seen at an orthopedic clinic 
and two loose bodies in the joint with marked effusion were 
noted.  On the following day he was admitted (apparently to a 
base hospital orthopedic ward).  Five days later, a history 
of right elbow injury at age 14 was noted; since then he had 
a catch in his right elbow.  He stated that the arm was the 
same as before he entered service.  He was discharged as 
unfit for service due to disability that preexisted service 
(loose bodies of right elbow and limitation of motion).   

In February 1978, the RO denied service connection for a 
right elbow disorder based on a finding that there was no 
showing of permanent aggravation of preexisting right elbow 
disability during service.  The veteran did not appeal this 
determination, and it became final.  38 U.S.C.A. § 7105.

On June 1982 VA examination, it was noted that the veteran 
was being treated for bursitis and arthritis of the right 
elbow.  

A June 1982 rating decision declined to reopen the claim of 
service connection for a right elbow disorder (finding that 
additional evidence received since February 1978 did not tend 
to show that a right elbow disorder was aggravated during 
service.  The veteran did not appeal that determination, and 
it also became final. 

Evidence received since June 1982

December 1975 records from Randolph Hospital show that the 
veteran had right elbow surgery.  It was noted he had an 
injury at age 14, and that he was told in service he had 
joint mice.  

A December 2000 Affidavit from the veteran's parents relates 
that they visited him when he was hospitalized at a base 
hospital for right elbow problems after a training injury.  
They indicated that his right elbow problem was not corrected 
in service, and that the elbow "has never been the same" 
since.  

Treatment notes from Orthopaedic Surgery Center show 
treatment in November 2000 for right elbow pain, lateral 
epicondylitis, severe osteoarthritis from old fracture, and a 
small foreign body.  The noted date of onset was reported to 
be an injury in the Army in 1969.  

Correspondence from Dr. L.P from Orthopaedic Surgery Center 
in December 2000 indicates that the veteran reported a 
"monkey bar" injury of the right elbow in service, and 
includes an opinion that the veteran's "symptoms are 
consistent with an injury of that kind and it is as likely as 
not that his current condition is the result of that in 
service injury."  

At a September 2002 Decision Review Officer's hearing the 
veteran testified that he was treated for his elbow when he 
was 14 (and that he would submit treatment records from that 
time).  Such records have not been received.  

Correspondence from Womack Army Medical Center in September 
2001 indicates that the veteran was not found in the system 
under his name or Social Security number.  

September 2003 treatment records from Orthopaedic Surgery 
Center show the veteran has a right elbow disability, 
including loose bodies.  

III.	Criteria 

The June 1982 rating decision declining to reopen a claim of 
service connection for a right elbow disorder was not 
appealed, and is final based on evidence then of record.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, VA must reopen 
a previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  

New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  It is 
the Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331 (1993).

IV.	Analysis

A June 1982 decision declined to reopen the veteran's claim 
seeking service connection for the right elbow disorder.  
Essentially the RO found that the service records did not 
show that a right elbow disorder, which pre-existed service, 
was permanently aggravated.  Accordingly, in order to be new 
and material in the instant case, evidence received since 
June 1982 would have to be competent evidence not previously 
of record that tends to show aggravation of the pre-existing 
disorder, including by injury (or is so significant that it 
must be considered in order to fairly decide the merits of 
the claim).  

Based upon a comprehensive review of the record, the Board 
finds that evidence received since the last final (June 1982) 
decision is new and material.  The basis for the previous 
denials of the claim was essentially that there was no 
competent evidence that the veteran's right elbow disability 
(which, notably, was considered non-disqualifying when he 
entered service, but disqualifying when he was discharged) 
was aggravated in service.  Evidence received since June 1982 
directly addresses that point.  An orthopedic surgeon has 
indicated that the symptoms of the veteran's right elbow 
disability are consistent with the type of injury "monkey 
bars"  the veteran described.  There is no competent 
evidence (medical opinion) to the contrary.  It is 
significant that the veteran's service medical records 
corroborate that he sustained an injury as he described (a 
"monkey bar" injury presumably refers to an injury on 
parallel bars in basic training).  The record shows that the 
veteran was admitted to a base hospital following the injury, 
and additional evidence received since the prior decisions 
includes an affidavit from the veteran's parents to the 
effect that they visited him at the base hospital, and that 
his right arm has never been the same since.  

As the additional evidence received tends to show that a pre-
existing right elbow disability increased in severity during 
service (triggering the statutory presumption of 
aggravation), it directly addresses the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, it is new and 
material, and the claim may, indeed must, be reopened.  

ORDER

The appeal to reopen a claim of service connection for a 
right elbow disorder is granted.


                                                           
REMAND

Inasmuch as the claim is reopened, VA now has a duty to 
arrange for an examination/obtain a medical opinion, where 
indicated.  38 C.F.R. § 3.159(c)(4).  As there is now 
competent evidence, a private opinion, essentially to the 
effect that the veteran's current right elbow disability is, 
as likely as not, due (at least in part) to aggravation of a 
preexisting right elbow disability during service, and as the 
rationale for the opinion is not explained, an examination 
for such purpose is indicated. 

Furthermore, the veteran has indicated that potentially 
critical evidence (reports of right elbow treatment he 
received when he was 14) might be available.  If such 
evidence is indeed available, it must be secured.  

Accordingly, the case is remanded for the following:

1.	The RO should ask the veteran to 
identify where 
he  received treatment for his right elbow 
when he was 
14 years old.  The RO should obtain 
complete records 
of all such treatment.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to ascertain whether 
his preexisting right elbow disability 
increased in severity 
(was aggravated during) service.  The 
veteran's claims folder must be reviewed by 
the examiner (who should note that on 
induction the right elbow was not 
considered a disqualifying condition, but 
on discharge it was noted to 
be disqualifying, and that the veteran 
sustained an elbow injury that required 
hospitalization during basic training).  
The examiner should opine, based on record 
review, and examination of and history from 
the veteran, whether, as likely as not, the 
veteran's right elbow disability increased 
in severity during service.  The examiner 
should explain the rationale for any 
opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case (which addresses the statutory 
presumption of aggravation), and give the 
veteran the opportunity to respond.  The 
case should then be return to the Board for 
further appellate review.

The veteran has a right to submit additional evidence or 
argument while the case is on remand.  The law requires that 
all cases remanded by the Board for additional development 
must be processed in an expeditious manner.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


